      Case 4:19-cv-01948 Document 15 Filed on 09/13/19 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                             September 13, 2019
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

ANDREW S. MACKEY,                               §
                                                §
        Plaintiff,                              §
VS.                                             §            CIVIL ACTION NO. 4:19-CV-1948
                                                §
USI SOLUTIONS, INC.,                            §
                                                §
        Defendant.                              §

                                            ORDER

       The Court has been informed that a Settlement Agreement is pending in this case.

IT IS HEREBY ORDERED that all deadlines and hearings set by the Scheduling Order are

terminated. Parties must file final dismissal papers within 60 days from the date of this order or

appear for a Status Conference scheduled November 22, 2019 at 10:00 AM.



       It is so ORDERED. 09/13/2019.


                                                 ___________________________________
                                                 The Honorable Alfred H. Bennett
                                                 United States District Judge




1/1
